                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

RAMEL BORN ALLAH EL,

        Plaintiff,

v.                                                                         Case No: 8:19-cv-1986-T-36SPF

THOMAS L. BADEN, CHARLES F.
FELDMAN, JOHN F. KENDALL,
JONATHAN A. LAMBERT and
MARLENE S. NEIFERT,

        Defendants.


                                                  ORDER

        This cause comes before the Court upon the Report and Recommendation (“R&R”) filed

by Magistrate Judge Sean P. Flynn on August 12, 2019 (Doc. 2). In the R&R, the Magistrate Judge

recommends that Plaintiff’s Motion for Leave to Proceed in forma pauperis (Doc. 2) be denied

and that his Complaint (Doc. 1) be dismissed without prejudice and with leave to amend because

the Complaint provided no factual material and therefore failed to state a claim upon which relief

may be granted.

        Plaintiff, who is proceeding pro se 1, filed an Objection to the R&R (Doc. 7), an Amended

Complaint (Doc. 6), and a Renewed Motion for Leave to Proceed in forma pauperis (Doc. 8). In

his Objection, Plaintiff indicates that his Complaint contained 14 pages, but that only the first page




1
  The Tampa Chapter of the Federal Bar Association operates a Legal Information Program on Tuesdays from 1:00
p.m. to 2:30 p.m. on the 2nd floor of the Sam Gibbons United States Courthouse and Federal Building, 801 North
Florida Avenue, Tampa, Florida 33602. Through that program, pro se litigants may consult with a lawyer on a limited
basis for free. Reservations for specific appointments may be made by calling (813) 301-5400; walk-ins are welcome
if space is available. More information about the program is available on the Court’s website at
http://www.flmd.uscourts.gov/litigants-without-lawyers under the link “Go to the Guide for Proceeding Without A
Lawyer.”
was filed with the Court. Doc. 7. Plaintiff contends that his Amended Complaint, which includes

all pages, states a claim to relief. Id.

        When a party makes a timely and specific objection to a Magistrate Judge’s Report and

Recommendation, the district judge “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b)(1)(C); Jeffrey S. v. State Bd. of Educ. of State of Ga., 896 F.2d 507, 512 (11th Cir. 1990).

With regard to those portions of the Report and Recommendation not objected to, the district judge

applies a clearly erroneous standard of review. See Gropp v. United Airlines, Inc., 817 F. Supp.

1558, 1562 (M.D. Fla. 1993). The district judge may accept, reject, or modify in whole or in part,

the Report and Recommendation of the Magistrate Judge. Fed. R. Civ. P. 72. The district judge

may also receive further evidence or recommit the matter to the Magistrate Judge with further

instructions. Id.

        Plaintiff acknowledges that his Complaint was incomplete, and has filed an Amended

Complaint which includes additional material. Moreover, Plaintiff filed a Renewed Motion for

Leave to Proceed in forma pauperis as recommended by the Magistrate Judge. The Court finds no

error by the Magistrate Judge, and Plaintiff has another opportunity to obtain the relief he seeks.

Accordingly, it is now ORDERED:

    1. Plaintiff’s Objection to the Report and Recommendation (Doc. 7) is OVERRULED.

    2. The Report and Recommendation of the Magistrate Judge (Doc. 5) is ADOPTED,

        CONFIRMED, AND APPROVED in all respects. It is made a part of this Order for all

        purposes, including appellate review.

    3. Plaintiff’s Complaint (Doc. 1) is DISMISSED without prejudice. In accordance with the

        Report and Recommendation of the Magistrate Judge, Plaintiff has filed an Amended

        Complaint, which the Court accepts as timely filed.




                                                 2
   4. Plaintiff’s Motion for Leave to Proceed in forma pauperis (Doc. 2) is DENIED without

      prejudice.

   5. Plaintiff’s Amended Complaint (Doc. 6) and Renewed Motion for Leave to Proceed in

      forma pauperis (Doc. 8) are under consideration by the Magistrate Judge.

      DONE AND ORDERED at Tampa, Florida on September 18, 2019.




Copies to:
The Honorable Sean P. Flynn
All Parties of Record




                                             3
